ORDER
The Court having considered the petition for reinstatement if Michelle Joy Hamilton a/k/a Michelle Joy Hamilton Davy and the response filed thereto by the Attorney Grievance Commission consenting to the reinstatement in the above captioned case, it is this 7th day of December, 2004,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner, Michelle Joy Hamilton a/k/a Michelle Joy Hamilton Davy, is reinstated to the practice of law in this State, and it is further,
ORDERED, that the Clerk of the Court shall replace the name of Michelle Joy Hamilton a/k/a/ Michelle Joy Hamilton Davy upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.